[Cite as Kent v. Lusane, 2022-Ohio-4057.]



                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                PORTAGE COUNTY

CITY OF KENT, OHIO,                             CASE NO. 2022-P-0011

                 Plaintiff-Appellee,
                                                Criminal Appeal from the
        - vs -                                  Municipal Court, Kent Division

MATTHEW M. LUSANE,
                                                Trial Court No. 2021 TRD 01381 K
                 Defendant-Appellant.


                                            OPINION

                                   Decided: November 14, 2022
                                       Judgment: Affirmed


Hope L. Jones, The City of Kent, Ohio Law Director, and Eric Fink, Assistant Law
Director, 320 South Depeyster Street, Kent, OH 44240 (For Plaintiff-Appellee).

Matthew M. Lusane, pro se, P.O. Box 465, Ravenna, OH 44266 (Defendant-Appellant).


MARY JANE TRAPP, J.

        {¶1}     Appellant, Matthew M. Lusane (“Mr. Lusane”), appeals his minor

misdemeanor conviction for failure to yield following a bench trial in the Portage County

Municipal Court, Kent Division.

        {¶2}     Mr. Lusane asserts three assignments of error, contending that (1) appellee,

the city of Kent (“the city”), and the City of Kent Police Department (“the Kent PD”) failed

to preserve and disclose material exculpatory evidence or destroyed potentially useful

evidence in bad faith; (2) the trial court erred in finding him guilty beyond a reasonable

doubt; and (3) his conviction is against the manifest weight of the evidence.
       {¶3}   After a careful review of the record and pertinent law, we find as follows:

       {¶4}   (1) Mr. Lusane did not meet his burden to establish that his due process

rights were violated. Mr. Lusane offered no proof that video evidence of the vehicle

collision or investigation would have been materially exculpatory. Even assuming the

video evidence was at least potentially useful, Mr. Lusane failed to establish that the city

and/or the Kent PD acted in bad faith in failing to preserve it.

       {¶5}   (2) Mr. Lusane has not established that there was insufficient evidence to

support his conviction for failure to yield.       The police officer’s testimony constituted

“evidence” that, if believed, could properly serve as the basis for the trial court’s verdict.

In addition, Mr. Lusane cites no authority indicating that the necessary elements of the

offense include the preferred driver’s lack of negligence in avoiding a collision.

       {¶6}   (3) Mr. Lusane’s conviction is not against the manifest weight of the

evidence. Despite Mr. Lusane’s efforts to impeach the officers’ credibility, the trial court

chose to believe their testimony. Upon review of the record, we cannot say that the trial

court clearly lost its way or created a manifest miscarriage of justice.

       {¶7}   Thus, we affirm the judgment of the Portage County Municipal Court, Kent

Division.

                          Substantive and Procedural History

       {¶8}   On the evening of July 12, 2021, Officer Allen Womack (“Ofc. Womack”) of

the Kent PD was driving his cruiser north on Vine Street in Kent, Ohio, on his way back

to the police station. At the same time, Mr. Lusane was backing his vehicle out of a

residential driveway onto Vine Street. According to Ofc. Womack, Mr. Lusane continued

backing up his vehicle as the cruiser approached. Ofc. Womack stopped his cruiser and

                                               2

Case No. 2022-P-0011
honked his horn. However, Mr. Lusane’s vehicle collided with the front driver’s side

bumper of the cruiser.

        {¶9}   After the collision, Ofc. Womack activated his overhead lights, which

automatically turned on his dash camera. Ofc. Womack would later testify that when the

dash camera is activated, it captures the previous thirty seconds. Ofc. Womack called

his superior, Lieutenant Ryan Gaydosh (“Lt. Gaydosh”), to complete a traffic investigation.

Mr. Lusane exited his vehicle and began taking photos with his cell phone. Ofc. Womack

approached and asked Mr. Lusane for his identification and proof of insurance. According

to Ofc. Womack, he was not wearing a body camera because the Kent PD had not issued

them.

        {¶10} Lt. Gaydosh arrived at the scene and activated his body camera. He would

later testify that the Kent PD was testing a new body camera system at that time but

cameras were only deployed to sergeants and lieutenants. Upon arrival, Lt. Gaydosh

spoke to both Ofc. Womack and Mr. Lusane, at which time Mr. Lusane said that Ofc.

Womack “should have backed up out of his way.” Lt. Gaydosh used his body camera to

record the damage to both vehicles. He did not take written statements or review Ofc.

Womack’s dash camera video. Lt. Gaydosh issued a traffic citation to Mr. Lusane. Later

that evening, Lt. Gaydosh took additional photos of Ofc. Womack’s cruiser at the station.

        {¶11} The next day, on June 13, Lt. Gaydosh charged Mr. Lusane in the Portage

County Municipal Court, Kent Division, with failure to yield while entering the roadway, a

minor misdemeanor, in violation of Kent Codified Ordinance (“KCO”) 331.22. Mr. Lusane

filed a request to plead not guilty and for a hearing within 90 days, which the trial court

granted.

                                            3

Case No. 2022-P-0011
       {¶12} On July 20, i.e., eight days after the accident, Mr. Lusane filed a discovery

demand pursuant to Crim.R. 16, in which he requested, among other items, “[t]he dash

camera video (in its entirety) from both police vehicles at the scene” and “[t]he body

camera video (in its entirety) from both officers at the scene.” The certificate of service

states that Mr. Lusane sent his discovery demand to the prosecutor via regular mail at

“215 East Summit Street, Kent, Ohio 44240.”

       {¶13} A pretrial was held on October 14. The prosecutor informed the trial court

that Mr. Lusane had filed a discovery demand but sent it to the city’s “old address”; thus,

it was never delivered. However, Mr. Lusane communicated the requests, and the

prosecutor provided him with the police report and a video release. The trial court

instructed Mr. Lusane to bring a blank DVD to the Kent PD so that it could “burn [him] a

copy of whatever they have.”

       {¶14} After the pretrial, Mr. Lusane submitted the video release to the Kent PD.

Detective Dave Marino (“Det. Marino”) serves as the Kent PD’s evidence room manager.

He issued a written response to Mr. Lusane indicating that no video of the July 12 incident

existed. Det. Marino would later testify that pursuant to the Kent PD’s current retention

policy, videos regarding “traffic stops with enforcement and crashes” are only retained on

the department’s computer system for 60 days. Since Mr. Lusane submitted his request

beyond this time period, no video existed at that time.

       {¶15} The city’s “records retention schedule” provides, in relevant part, that

“Digital Recording Media,” i.e., “cruiser video, handheld video, and other audio/video

recording of departmental activities,” are retained for a period of “30 days and no further

administrative or legal value.”

                                            4

Case No. 2022-P-0011
        {¶16} Section 4.45 of the Kent PD’s policy manual (revised November 14, 2019)

provides, in relevant part:

        {¶17} “All recordings captured by cruiser-mounted recording systems are subject

to Ohio Public Records law, and are presumed to have evidentiary, investigative or

administrative value. They are stored on the server for a pre-determined retention period

in compliance with the City of Kent’s Records Retention Policy, and then are purged

automatically unless reclassified for a longer retention period according to their legal or

administrative value.”

        {¶18} On November 18, 2021, the parties appeared for a bench trial. Mr. Lusane

informed the trial court that he had not received video evidence in response to his

discovery demand.          A Kent PD officer was in attendance1 and responded that the

department no longer had access to the body camera footage. However, the officer

indicated that the department responded to Mr. Lusane’s request for dash camera video

and burned the footage onto DVDs. The officer stated that he called Mr. Lusane’s phone

number but was unable to reach him. As a result, he left the DVDs at the records

department.

        {¶19} Mr. Lusane replied that he submitted the request form to the Kent PD along

with blank CDs (as opposed to DVDs) and received a response stating that there was no

video. However, if video evidence was in fact available, he requested a continuance to

review it. The trial court granted the continuance and instructed Mr. Lusane to go to the

Kent PD that day.




1. Although the hearing transcript does not identify the officer, other portions of the record suggest that it
was Lt. Gaydosh.
                                                      5

Case No. 2022-P-0011
       {¶20} On January 3, 2022, Mr. Lusane filed a motion to dismiss, contending that

the city and Kent PD violated Crim.R. 16 and his due process rights. In his motion, he

stated that he provided blank DVDs to the Kent PD following the November 18 hearing

and was again informed that no video existed. He alleged that the city and Kent PD “lied”

to the trial court regarding the existence of video evidence.

       {¶21} On January 13, the parties appeared for the bench trial.            Both sides

presented argument on Mr. Lusane’s motion to dismiss. The trial court overruled Mr.

Lusane’s motion, and the trial commenced.

       {¶22} The prosecution presented testimony from Ofc. Womack and Lt. Gaydosh.

Mr. Lusane recalled Ofc. Womack, presented testimony from Det. Marino, and submitted

documentary exhibits. Mr. Lusane renewed his motion to dismiss, which the trial court

overruled. Following closing arguments, the trial court found Mr. Lusane guilty of failure

to yield in violation of KCO 331.22, imposed a $100 fine and court costs, and granted him

180 days to pay. The trial court also granted Mr. Lusane’s oral motion to stay the

judgment pending appeal.

       {¶23} On the same date, the trial court filed judgment entries memorializing the

verdict, sentence, and stay. Mr. Lusane subsequently filed a motion for a new trial

pursuant to Crim.R. 33, which the trial court denied.

       {¶24} Mr. Lusane appealed his judgment of conviction and presents the following

three assignments of error:

       {¶25} “[1.] The City of Kent & KPD failed to preserve and disclose material

exculpatory evidence, or destroyed potentially useful evidence in ‘bad faith.’

       {¶26} “[2.] The conviction is against the manifest weight of the evidence.

                                             6

Case No. 2022-P-0011
       {¶27} “[3.] The trial court erred in finding appellant-defendant guilty beyond a

reasonable doubt.”

                                       Due Process

       {¶28} In his first assignment of error, Mr. Lusane contends that the city and Kent

PD violated his due process rights by failing to preserve and disclose material exculpatory

evidence or, alternatively, by destroying potentially useful evidence in bad faith.

       {¶29} We construe Mr. Lusane’s first assignment of error as challenging the trial

court’s denial of his motion to dismiss, which we review de novo. See State v. Blackshaw,

8th Dist. Cuyahoga No. 85432, 2005-Ohio-5203, ¶ 10.

                                     Legal Principles

       {¶30} Due process and the interests of fundamental fairness “require that criminal

defendants be afforded a meaningful opportunity to present a complete defense.”

California v. Trombetta, 467 U.S. 479, 485, 104 S.Ct. 2528, 81 L.Ed.2d 413 (1984). To

safeguard this right, the Supreme Court of the United States has established “‘what might

loosely be called the area of constitutionally guaranteed access to evidence.’” Id., quoting

United States v. Valenzuela-Bernal, 458 U.S. 858, 867, 102 S.Ct. 3440, 73 L.Ed.2d 1193

(1982).

       {¶31} The Supreme Court has held that the state violates a defendant’s due

process rights when it fails to preserve “material exculpatory evidence.” See id. at 486-

489. “Exculpatory evidence” is evidence favorable to an accused, which, “if disclosed

and used effectively, * * * may make the difference between conviction and acquittal.”

United States v. Bagley, 473 U.S. 667, 676, 87 L.Ed.2d 481, 105 S.Ct. 3375 (1985).

“[E]vidence shall be deemed material only if there is a reasonable probability that, had

                                             7

Case No. 2022-P-0011
the evidence been disclosed to the defense, the result of the proceeding would have been

different. A ‘reasonable probability’ is a probability sufficient to undermine confidence in

the outcome. This standard of materiality applies regardless of whether the evidence is

specifically, generally or not at all requested by the defense.” State v. Johnston, 39 Ohio

St.3d 48, 529 N.E.2d 898 (1988), paragraph five of the syllabus. “The defendant bears

the burden to show that the evidence was materially exculpatory.” State v. Powell, 132

Ohio St.3d 233, 2012-Ohio-2577, 971 N.E.2d 865, ¶ 74.

       {¶32} The Supreme Court has drawn a distinction between “material exculpatory

evidence” and “potentially useful evidence.” State v. Geeslin, 116 Ohio St.3d 252, 2007-

Ohio-5239, 878 N.E.2d 1, ¶ 10. According to the court, the police do not have “an

undifferentiated and absolute duty to retain and to preserve all material that might be of

conceivable evidentiary significance in a particular prosecution.” Arizona v. Youngblood,

488 U.S. 51, 58, 109 S.Ct. 333, 102 L.Ed.2d 281 (1988). Thus, “[i]f the evidence in

question is not materially exculpatory, but only potentially useful, the defendant must

show bad faith on the part of the state in order to demonstrate a due process violation.”

Geeslin at ¶ 9; see Youngblood at 57 (finding semen samples to be only “potentially

useful” where “no more can be said than that it could have been subjected to tests, the

results of which might have exonerated the defendant”).

       {¶33} “‘The term “bad faith” generally implies something more than bad judgment

or negligence.’” Powell at ¶ 81, quoting State v. Tate, 5th Dist. Fairfield No. 07 CA 55,

2008-Ohio-3759, ¶ 13. “‘“It imports a dishonest purpose, moral obliquity, conscious

wrongdoing, breach of a known duty through some ulterior motive or ill will partaking of

the nature of fraud. It also embraces actual intent to mislead or deceive another.”’” Id.,

                                             8

Case No. 2022-P-0011
quoting Hoskins v. Aetna Life Ins. Co., 6 Ohio St.3d 272, 276, 452 N.E.2d 1315 (1983),

quoting Slater v. Motorists Mut. Ins. Co., 174 Ohio St. 148, 187 N.E.2d 45 (1962),

paragraph two of the syllabus.

                                 Materially Exculpatory

       {¶34} Mr. Lusane asserts that the video evidence was “materially exculpatory”

because it was the “only objective, non-comparable evidence that captured the collision

as it occurred.” While we agree that video evidence may be “objective,” this does not

necessarily mean it is exculpatory.

       {¶35} “Generally, missing videotape evidence that purports to contain images of

an actual crime or event at issue speaks for itself. Simply put, such direct evidence is by

its very nature either inculpatory or exculpatory, or some combination of the two * * *.”

State v. Durham, 8th Dist. Cuyahoga No. 92681, 2010-Ohio-1416, ¶ 16.

       {¶36} Here, the dash and body camera videos would have either supported the

officers’ version of events, and were inculpatory, or they would have contradicted it, and

were exculpatory. They may have also shown a combination of the two. Crucially,

however, Mr. Lusane offered no proof that the video evidence would have been materially

exculpatory. See State v. Lothes, 11th Dist. Portage No. 2006-P-0086, 2007-Ohio-4226,

¶ 47. In fact, he never contended that the video evidence would contradict the officers’

testimony and support his acquittal. Thus, this case is distinguishable from those Mr.

Lusane cites in support. See State v. Benton, 136 Ohio App.3d 801, 806, 737 N.E.2d

1046 (6th Dist.2000) (the appellant testified that he disputed much of the officer’s

testimony); State v. Benson, 152 Ohio App.3d 495, 2003-Ohio-1944, 788 N.E.2d 693, ¶



                                            9

Case No. 2022-P-0011
12 (1st Dist.) (the testimony of the defendant and two eyewitnesses disputed much of the

officer’s testimony).

       {¶37} Instead, Mr. Lusane appears to assert a “best evidence” type of argument,

i.e., that only objective evidence could establish his guilt beyond a reasonable doubt.

Courts have held that “a conviction may rest solely on the testimony of a single witness,

if believed, and there is no requirement that a witness’ testimony be corroborated to be

believed.” See State v. Nicholson, 8th Dist. Cuyahoga No. 110595, 2022-Ohio-2037, ¶

180. Courts have also held that the best evidence rule does not apply when a witness

testifies from his or her personal knowledge. See United States v. Conteh, 234 Fed.Appx.

374, 387 (6th Cir.2007); D’Angelo v. United States, 456 F.Supp. 127, 131 (D.Del.1978)

(finding that the best evidence rule “is not applicable when a witness testifies from

[p]ersonal knowledge of the matter, even though the same information is contained in a

writing”).   Accordingly, Mr. Lusane failed to establish that the video evidence was

materially exculpatory.

                                        Bad Faith

       {¶38} Even assuming the video evidence was at least “potentially useful,” Mr.

Lusane failed to establish that the city and/or the Kent PD acted in bad faith in failing to

preserve it.

       {¶39} “Why and when” video evidence was destroyed “are important

considerations in determining whether the state acted in bad faith.” State v. Miller, 161

Ohio App.3d 145, 2005-Ohio-2516, 829 N.E.2d 751, ¶ 13 (2d Dist.). Det. Marino testified

that he received Mr. Lusane’s request for video evidence on October 14, 2021. Since

this request was submitted beyond the department’s 60-day retention policy, no video

                                            10

Case No. 2022-P-0011
evidence existed. This result was also consistent with the 30-day period set forth in the

city’s records retention schedule and the Kent PD’s policy manual (as revised in

November 2019).

       {¶40} Mr. Lusane asks us to find bad faith based on his submission of a discovery

demand eight days after the collision in which he specifically requested all dash and body

camera video. Pursuant to Crim.R. 49(B), discovery requests shall be served upon

opposing counsel in accordance with Civ.R. 5(B). Civ.R. 5(B), in turn, delineates proper

methods of service, including “mailing it to the person’s last known address by United

States mail, in which event service is complete upon mailing.” Civ.R. 5(B)(2)(c). This

court has held that “[i]f a defendant’s service of a discovery request does not comply with

Crim.R. 49(B) and Civ.R. 5(B), the prosecutor has no duty to respond.” Timberlake v.

Graham, 2018-Ohio-1450, 110 N.E.3d 592, ¶ 19 (11th Dist.). Here, Mr. Lusane mailed

his request to the prosecutor at an incorrect address, and the record suggests that the

prosecutor was not even aware of his request until the October 2021 pretrial.

       {¶41} Mr. Lusane further asks us to find bad faith because the city and Kent PD

sent him on a “wild goose chase” to obtain video evidence that no longer existed. It

appears that the prosecutor and Lt. Gaydosh made assertions during the November 2021

hearing that turned out to be factually inaccurate. However, Lt. Marino, as the evidence

room manager, was the individual who processed Mr. Lusane’s request for video

evidence. Thus, he had direct personal knowledge of the facts, and there is no indication

that he was present at the November 2021 hearing.

       {¶42} The cases that Mr. Lusane cites in support of his position are factually

distinguishable. In Benton, supra, the appellant specifically requested the videotape of

                                            11

Case No. 2022-P-0011
his traffic stop, and the state did not respond in good faith. See id. at 806. In Benson,

supra, the prosecutor informed the defendant during discovery that no videotape of his

arrest existed; however, the officer’s testimony at the suppression hearing clearly

indicated that a videotape had existed. Despite being aware of the defendant’s request

for the videotape, the officer did not look for it. See id. at ¶ 3-5. Finally, in State v.

Durnwald, 163 Ohio App.3d 361, 2005-Ohio-4867, 837 N.E.2d 1234 (6th Dist.), the state

highway patrol officer partially erased the videotape of the defendant’s arrest despite

policy regulations requiring that all traffic stops, pursuits, and crash scenes be recorded

on videotape and preserved as evidence until all criminal and civil actions have been

completed. See id. at ¶ 32-33.

       {¶43} In sum, Mr. Lusane did not meet his burden to establish that his due process

rights were violated. Therefore, the trial court did not err in denying his motion to dismiss.

       {¶44} Mr. Lusane’s first assignment of error is without merit.

                                   Sufficiency of the Evidence

       {¶45} We consider Mr. Lusane’s second and third assignments of error out of

order for ease of discussion.

       {¶46} In his third assignment of error, Mr. Lusane contends that the trial court

erred in finding him guilty beyond a reasonable doubt. We construe Mr. Lusane’s third

assignment of error as challenging the sufficiency of the evidence to support his

conviction for failure to yield.

       {¶47} “‘“[S]ufficiency” is a term of art meaning that legal standard which is applied

to determine whether * * * the evidence is legally sufficient to support the * * * verdict as

a matter of law.’” State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997),

                                               12

Case No. 2022-P-0011
quoting Black’s Law Dictionary 1433 (6th Ed.1990). “In essence, sufficiency is a test of

adequacy.” Id.

       {¶48} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at trial to

determine whether such evidence, if believed, would convince the average mind of the

defendant’s guilt beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574

N.E.2d 492 (1991), paragraph two of the syllabus. “The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt.”

Id.

       {¶49} Mr. Lusane was convicted of violating KCO 331.22, which provides, in

relevant part:

       {¶50} “(a) Subject to compliance with any traffic control device, the operator of a

vehicle about to enter or cross a highway from an alley or from any place other than

another roadway shall yield the right of way to all traffic approaching on the roadway to

be entered or crossed.

       {¶51} “(b) Except as otherwise provided in this subsection, whoever violates this

section is guilty of a minor misdemeanor.” See also R.C. 4511.44.

       {¶52} KCO 301.32(a) defines “right of way” as “[t]he right of a vehicle or pedestrian

to proceed uninterruptedly in a lawful manner in the direction in which it or the individual

is moving in preference to another vehicle or pedestrian approaching from a different

direction into its or the individual’s path[.]” See also R.C. 4511.01(UU)(1).



                                             13

Case No. 2022-P-0011
       {¶53} Accordingly, a driver with the right of way has an absolute right to proceed

uninterruptedly in a lawful manner, and other drivers must yield to him. In re Neill, 160

Ohio App.3d 439, 2005-Ohio-1696, 827 N.E.2d 811, ¶ 10 (3d Dist.). A driver proceeds in

a lawful manner by complying with Ohio traffic laws. Id. Evidence that the progress of

the preferred vehicle was impeded or impaired is sufficient to establish a failure to yield

the right of way. State v. Williams, 10th Dist. Franklin No. 81AP-109, 1981 WL 3206, *2

(May 21, 1981).

       {¶54} Mr. Lusane suggests that Ofc. Womack’s testimony, by itself, was

insufficient to establish the facts underlying the collision. However, the term “evidence”

encompasses “every form of evidence,” including “testimony as well as documentary

evidence, exhibits, * * * and every other thing which may properly give information to the

court upon the issues presented.” Scherck v. Knapp, 14 Ohio C.D. 588, 589 (1903); see

Black’s Law Dictionary, evidence (11th Ed.2019) (defining “evidence” as “[s]omething

(including testimony, documents, and tangible objects) that tends to prove or disprove the

existence of an alleged fact; anything presented to the senses and offered to prove the

existence or nonexistence of a fact”).       Thus, Ofc. Womack’s testimony constituted

“evidence” that, if believed, could properly serve as the basis for the trial court’s verdict.

       {¶55} Mr. Lusane also contends that Ofc. Womack was negligent, or at least

contributorily negligent, in his attempts to avoid the collision after his right of way was

breached.    Mr. Lusane does not articulate how Ofc. Womack’s alleged negligence

precluded his conviction for failure to yield. However, it appears Mr. Lusane is mistakenly

relying on cases involving civil actions for damages.



                                              14

Case No. 2022-P-0011
       {¶56} For instance, Mr. Lusane cites Deming v. Osinski, 24 Ohio St.2d 179, 265

N.E.2d 554 (1970), a civil action for negligence, where the Supreme Court of Ohio stated:

       {¶57} “‘The driver of a vehicle lawfully approaching from the right has the right to

assume that the driver of the vehicle approaching from the left will obey the law by yielding

the right of way. If however the former, just as he is approaching or entering the

intersection, discovers that the latter is not yielding the right of way and has thereby

placed himself in a perilous situation, it becomes the duty of the former to use ordinary

care not to injure the latter after becoming aware of his perilous situation.’” (Emphasis

added). Id. at 182, quoting Morris v. Bloomgren, 127 Ohio St. 147, 187 N.E. 2 (1933).

       {¶58} Mr. Lusane cites no authority indicating that the necessary elements of a

failure to yield offense include the preferred driver’s lack of negligence during a “perilous

situation.”   Accordingly, Mr. Lusane has not established that there was insufficient

evidence to support his conviction.

       {¶59} Mr. Lusane’s third assignment of error is without merit.

                            Manifest Weight of the Evidence

       {¶60} Finally, in his second assignment of error, Mr. Lusane contends that his

conviction for failure to yield is against the manifest weight of the evidence.

       {¶61} “[W]eight of the evidence addresses the evidence’s effect of inducing

belief.” State v. Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25.

“In other words, a reviewing court asks whose evidence is more persuasive—the state’s

or the defendant’s?” Id. “‘The court, reviewing the entire record, weighs the evidence

and all reasonable inferences, considers the credibility of witnesses and determines

whether in resolving conflicts in the evidence, the [factfinder] clearly lost its way and

                                             15

Case No. 2022-P-0011
created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” Thompkins, supra, at 387, quoting State v. Martin, 20 Ohio App.3d

172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶62} “‘When a court of appeals reverses a judgment of a trial court on the basis

that the verdict is against the weight of the evidence, the appellate court sits as a

‘thirteenth juror’ and disagrees with the factfinder’s resolution of the conflicting

testimony.’” Id., quoting Tibbs v. Florida, 457 U.S. 31, 42, 102 S.Ct. 2211, 72 L.Ed.2d

652 (1982). “‘The discretionary power to grant a new trial should be exercised only in the

exceptional case in which the evidence weighs heavily against the conviction.’” Id.,

quoting Martin at 175.

       {¶63} Mr. Lusane challenges the credibility of Ofc. Womack’s and Lt. Gaydosh’s

trial testimony. However, this court is not in a position to view the witnesses who testified

below, observe their demeanor, gestures, and voice inflections, and use those

observations in weighing the credibility of the proffered testimony. State v. Thompson,

2016-Ohio-7154, 71 N.E.3d 1219, ¶ 7 (11th Dist.). Thus, in weighing the evidence

submitted at a criminal trial, we must give substantial deference to the factfinder’s

determinations of credibility. Id. The trier of facts is free to believe all, part, or none of

the testimony of each witness appearing before it. State v. Masters, 11th Dist. Lake No.

2019-L-037, 2020-Ohio-864, ¶ 19.

       {¶64} Despite Mr. Lusane’s efforts on cross-examination, the trial court chose to

believe the officers’ testimony. Upon review of the record, we cannot say that the trial

court clearly lost its way or created a manifest miscarriage of justice. Accordingly, Mr.

Lusane’s conviction for failure to yield is not against the manifest weight of the evidence.

                                             16

Case No. 2022-P-0011
       {¶65} Mr. Lusane’s second assignment of error is without merit.

       {¶66} For the foregoing reasons, the judgment of the Portage County Municipal

Court, Kent Division, is affirmed.



THOMAS R. WRIGHT, P.J.,

MATT LYNCH, J.,

concur.




                                          17

Case No. 2022-P-0011